—Determination of respondent Police Commissioner dated February 29, 1996, finding petitioner guilty of various charges and specifications and dismissing her from the police force, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by an order of the Supreme Court, New York County [Sheila Abdus-Salaam, J.], entered on or about February 7, 1997) dismissed, without costs.
Substantial evidence supports respondent’s findings, which turned not only in large part on witness credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444), but also on stipulated facts and uncontested proof. The penalty of dismissal does not shock our sense of fairness (see, Matter of Trotta v Ward, 77 NY2d 827, 828). Concur — Ellerin, J. P., Wallach, Tom and Andrias, JJ.